UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:March 31, 2013 Item 1. Report to Stockholders. The registrant’s annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: BearlyBullish Fund Investor Class (BRBLX) ANNUAL REPORT March 31, 2013 BearlyBullish Fund a series of the Investment Managers Series Trust Table of Contents Shareholder Letter 1 Fund Performance 4 Schedule of Investments 5 Statement of Assets and Liabilities 8 Statement of Operations 9 Statements of Changes in Net Assets 10 Financial Highlights 11 Notes to Financial Statements 12 Report of Independent Registered Public Accounting Firm 18 Supplemental Information 19 Expense Example 21 This report and the financial statements contained herein are provided for the general information of the shareholders of the BearlyBullish Fund.This report is not authorized for distribution to prospective investors in the Fund unless preceded or accompanied by an effective prospectus, which includes information regarding the Fund’s risks, objectives, fees and expenses, experience of its management and other information. www.bearlybullish.com Alpha CAPITAL MANAGEMENT 805 Las Cimas Parkway # 320 Austin, Texas 78746 Letter to Shareholders MARKET REVIEW – 2013 Q1 STANDARDIZED FUND PERFORMANCE BRBLX 1yr:15.46% Inception (Annualized): 14.85% BBOEVLUS 1yr:15.76% Inception (Annualized): 13.14% S & P Total Return 1yr:13.96% Inception (Annualized): 15.27% Gross expense ratio is 3.27%.The inception date is 6/15/11.The performance data quoted represents past performance and is not a guarantee of future results. Investment return and principal value of an investment will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. To obtain performance information current to the most recent month-end, please call 1-877-337-3707.The performance returns for the Fund reflect a fee waiver in effect. In absence of such waiver, the returns would be reduced.Shares redeemed within 90 days of purchase will be charged a 1.00% redemption fee. Since inception performance is annualized. SECTOR REVIEW(Percent of Fund’s Portfolio as of 03/31/2013) Financials – 24.5% We remain constructive on financials as many of them continue to trade well below book value. Banks have been actively managing their expense line on the income statement and we believe are well positioned to benefit from revenue growth in consumer banking, investment banking and trading operations. We like Bank of America (BAC) and Citigroup (C) in this space. We also like American International Group (AIG) and Genworth Financial (GNW), among other insurance companies. Both of them trade at considerable discounts to their book values while we believe their core businesses continue to improve. Additionally, we believe that our financials portfolio is positioned to benefit from an unwinding of quantitative easing that has kept interest rates at artificially low levels, suppressing the earnings potential of banks and insurance companies. We would anticipate net interest margins to expand in a rising rate environment. Industrials – 17.3% Our industrials portfolio consists of names that we believe will benefit from a recovery in the housing market. Housing recovery, in our view, is the most resilient theme in this economic recovery. Home purchase affordability is near multi decade low due to extremely low interest rates. New home inventory has dropped far below what is considered normal in a balanced market as home building has not kept up with new household formation. These conditions are conducive to improving profitability of building products companies. We own USG Corp (USG), Masco (MAS) and Fortune Brands (FBHS) in this space. Communications – 11.1% We hold the view that new media, driven by internet, mobile and social media, will continue to disrupt this sector and chip away incremental dollars from traditional media companies. New media companies have attained a defendable position and they are becoming stronger by the day. We own Google (GOOG), Yahoo (YHOO) and Facebook (FB), each for a different reason within the overarching theme on new media. Additionally, e-commerce companies continue to drive customers away from brick and mortar locations, especially for standard items. The convenience of same day delivery and high level of customer service are making their positions stronger. We own Amazon.com (AMZN) and Ebay (EBAY). Registered Investment Advisor 1 Alpha CAPITAL MANAGEMENT 805 Las Cimas Parkway # 320 Austin, Texas 78746 Energy – 10.8% Unconventional drilling has been a boon for North America. The same is not being replicated oversees due to complex mineral rights ownership rules and significant environmental opposition to hydraulic fracturing, particularly in Europe. This dynamic has kept a lid on crude oil supply overseas and that is unlikely to change in the near future. We own EOG Resources (EOG) and Pioneer Natural Resources (PXD) that we believe will continue to benefit from their high quality shale assets and enhanced recovery techniques. Consumer Non-Cyclical – 5.9% We are much less constructive on non-cyclical companies than cyclical companies because of rich valuations seen in the former group. Additionally, we believe that in this phase of recovery, when consumers are experiencing asset inflation (driven by rising house prices and higher stock market), cyclical companies should perform better than non-cyclical companies. Consumer Cyclical – 9.7% We believe this sector is likely to reap the benefits of the wealth effect created by a rising stock market and strengthening home prices. Presently, many of our holdings are related to the housing industry. We own Whirlpool (WHR), Mohawk (MHK) and Restoration Hardware (RH) Basic Materials – 5.3% We have limited exposure to Basic Materials due to its heavy reliance on global gross domestic product (GDP), especially emerging economies. Global GDP, in our view, is unlikely to return to full potential without the contribution from Europe and China. We own Eastman Chemical (EMN) and CF Industries (CF). Technology – 7.8% Technology sector continues to be driven by two major themes – increased adoption of mobile devices and a migration to the cloud. We have exposure to both of these themes and we continue to look for more opportunities in this space. Utilities – 1.5% We have limited exposure to utilities as we hold the view that this sector is fully priced. Exchange Traded Funds – 2.6% Short Term Investments (Money Market Fund) – 4.6% OUTLOOK We continue to be very constructive on the U.S. market based on improving domestic economic fundamentals and the Federal Reserve Board’s continued quantitative easing program. The liquidity provided by this program has restored confidence in the markets, reduced cost of capital and encouraged market participants to invest in stocks and housing. This, in turn, has improved consumer confidence and spending, resulting in a positive feedback loop that will eventually encourage business investment. We believe the product of this phenomenon will be improvement in corporate earnings, which will support overall market valuation. Registered Investment Advisor 2 Alpha CAPITAL MANAGEMENT 805 Las Cimas Parkway # 320 Austin, Texas 78746 As mentioned above, our key overweight positions are in housing related stocks and financial institutions. We believe we are in store for a prolonged period of improvement in the housing market, the benefits of which will likely trickle down to various different industries, including but not limited to building products companies, mortgage insurers, and mortgage originators. Additionally, the improvement in home values should continue to repair the balance sheets of consumers and financial institutions that were deeply impaired by the financial crisis. While we are optimistic about the U.S. economy, our optimism is somewhat dampened by the recessionary environment in Europe and decelerating growth in China. Should the conditions in Europe or China deteriorate, the impact would be felt in the U.S. economy and will merit our attention towards rebalancing the portfolio. We continue to closely monitor the developments in these regions. Additionally, we have become more selective in stock picking as the overall market valuation appears to be reasonable now, not accounting for the extended benefits from extremely low interest rates and a lack of attractive opportunities in the fixed income market. As always, we appreciate the confidence and trust you have placed in us and the management of your assets. Sincerely, Buddie Ballard Jr., CFA Michael Turner, CFA Equity investments are subject to market fluctuations. Mid cap stocks are subject to substantial risks such as market, business, size volatility, management experience, product diversification, financial resource, competitive strength, liquidity, and potential to call out of favor that may cause their prices to fluctuate over time, sometimes rapidly and unpredictably. The Fund is non-diversified and may hold fewer securities than a diversified fund. Holding fewer securities increases the risk that the value of the Fund could go down because of the poor performance of a single investment. The Fund may, at times, experience higher than average portfolio turnover, which may generate significant taxable gains and increased trading expenses, which in turn may lower the Fund’s return. The recent growth in the market has helped to product short-term returns that are not typical. The S&P 500 Index is an unmanaged capitalization-weighted index (weighted by the market value of the companies) of 500 stocks listed on various exchanges. The Barclays Aggregate Bond Index represents the securities of the U.S. dollar-denominated investment grade bond market. The Nasdaq Composite consists of the common stocks and similar securities listed on the NASDAQ stock market. The Bloomberg Active Index BBOEGIUS consists of funds in the BearlyBullish Fund’s peer group. This index represents a peer group of 189 open-end, growth and income funds domiciled in the United States.It is not possible to invest directly in an Index. Basis point (definition)- a unit that is equal to 1/100th of 1%. Gross Domestic Product ("GDP") is the market value of all final goods and services produced within a country in a given period of time. Registered Investment Advisor 3 BearlyBullish Fund FUND PERFORMANCE at March 31, 2013 This graph compares a hypothetical $10,000 investment in the Fund’s Investor Class Shares, made at its inception, with a similar investment in the S&P 500® Index. Results include the reinvestment of all dividends and capital gains. The S&P 500® Index is a market weighted index composed of 500 large capitalization companies. This index does not reflect expenses, fees or sales charge, which would lower performance.This index is unmanaged and it is not possible to invest in an index. Total Returns as of March 31, 2013 1 Year Since Inception* (6/15/11) BearlyBullish Fund – Investor Class Shares 15.46% 14.85% S&P 500® Index 13.96% 15.27% *Annualized. The performance data quoted here represents past performance and past performance is not a guarantee of future results.Investment return and principal value will fluctuate so that an investor's shares when redeemed may be worth more or less than their original cost.Current performance may be lower or higher than the performance information quoted. The most recent month end performance may be obtained by calling 1-877-337-3707. Gross and Net Expense Ratios for the Fund are 3.27% and 1.51% respectively, which are the amounts stated in the current Prospectus dated July 31, 2012. The Advisor’s contractual agreement to waive its fees and/or absorb expenses is in effect until July 31, 2013 (when it will automatically renew for an additional one year period). Returns reflect the reinvestment of distributions made by the Fund, if any.The deduction of taxes that a shareholder would pay on Fund distribution or the redemption of Fund shares is not reflected in the total returns. Shares redeemed within 90 days of purchase will be charged 1.00% redemption fee.The Advisor has waived fees or expenses; absent such waivers, the Fund’s returns would have been lower. 4 BearlyBullish Fund SCHEDULE OF INVESTMENTS As of March 31, 2013 Number of Shares Value COMMON STOCKS – 93.9% BASIC MATERIALS – 5.3% CF Industries Holdings, Inc. $ Eastman Chemical Co. Praxair, Inc. 995,720 COMMUNICATIONS – 11.1% Alcatel-Lucent/France - ADR* Amazon.com, Inc.* AT&T, Inc. eBay, Inc.* Facebook, Inc. - Class A* Google, Inc. - Class A* Yahoo!, Inc.* 2,110,348 CONSUMER, CYCLICAL – 9.7% Mohawk Industries, Inc.* Restoration Hardware Holdings, Inc. Starbucks Corp. VF Corp. Whirlpool Corp. 1,838,047 CONSUMER, NON-CYCLICAL – 5.9% Biogen Idec, Inc.* Mastercard, Inc. - Class A Perrigo Co. 1,120,245 ENERGY – 10.8% Anadarko Petroleum Corp. Cabot Oil & Gas Corp. ConocoPhillips EOG Resources, Inc. National Oilwell Varco, Inc. Pioneer Natural Resources Co. 2,038,217 FINANCIAL – 24.5% American Express Co. American International Group, Inc.* Bank of America Corp. Citigroup, Inc. Genworth Financial, Inc. - Class A* JPMorgan Chase & Co. MetLife, Inc. 5 BearlyBullish Fund SCHEDULE OF INVESTMENTS – Continued As of March 31, 2013 Number of Shares Value COMMON STOCKS (Continued) FINANCIAL (Continued) Travelers Cos., Inc. $ Wells Fargo & Co. 4,637,073 INDUSTRIAL – 17.3% Eaton Corp. Flowserve Corp. Fortune Brands Home & Security, Inc.* Joy Global, Inc. Masco Corp. Stanley Black & Decker, Inc. Textron, Inc. Thermo Fisher Scientific, Inc. USG Corp.* 3,271,918 TECHNOLOGY – 7.8% Activision Blizzard, Inc. Apple, Inc. International Business Machines Corp. SanDisk Corp.* 1,468,278 UTILITIES – 1.5% NextEra Energy, Inc. TOTAL COMMON STOCKS (Cost $14,256,610) EXCHANGE TRADED FUNDS – 2.6% ProShares UltraShort 20+ Year Treasury* TOTAL EXCHANGE TRADED FUNDS (Cost $498,139) SHORT-TERM INVESTMENTS – 4.6% Fidelity Institutional Money Market Fund, 0.10%1 TOTAL SHORT-TERM INVESTMENTS (Cost $879,209) TOTAL INVESTMENTS – 101.1% (Cost $15,633,958) Liabilities in Excess of Other Assets – (1.1)% ) TOTAL NET ASSETS – 100.0% $ ADR – American Depository Receipt * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 6 BearlyBullish Fund SUMMARY OF INVESTMENTS As of March 31, 2013 Security Type/Sector Percent of Total Net Assets Common Stocks Financial 24.5% Industrial 17.3% Communications 11.1% Energy 10.8% Consumer, Cyclical 9.7% Technology 7.8% Consumer, Non-cyclical 5.9% Basic Materials 5.3% Utilities 1.5% Total Common Stocks 93.9% Exchange Traded Funds 2.6% Short-Term Investments 4.6% Total Investments 101.1% Liabilities in Excess of Other Assets (1.1)% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 7 BearlyBullish Fund STATEMENT OF ASSETS AND LIABILITIES As of March 31, 2013 Assets: Investments, at value (cost $15,633,958) $ Cash Receivables: Fund shares sold Dividends and interest Prepaid expenses Total assets Liabilities: Payables: Securities purchased Fund shares redeemed Advisory fees Distribution fees (Note 7) Transfer agent fees and expenses Fund accounting fees Administration fees Custody fees Chief Compliance Officer fees Trustees' fees and expenses Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment loss ) Accumulated net realized loss on investments ) Net unrealized appreciation on investments Net Assets $ Shares of beneficial interest issued and outstanding Net asset value per share $ See accompanying Notes to Financial Statements. 8 BearlyBullish Fund STATEMENT OF OPERATIONS For the Year Ended March 31, 2013 Investment Income: Dividends $ Interest Total investment income Expenses: Advisory fees Distribution fees (Note 7) Administration fees Transfer agent fees and expenses Fund accounting fees Registration fees Auditing fees Custody fees Legal fees Chief Compliance Officer fees Shareholder reporting fees Offering costs Miscellaneous Trustees' fees and expenses Insurance fees Total expenses Advisory fees waived ) Other expenses absorbed ) Net expenses Net investment loss ) Realized and Unrealized Gain on Investments: Net realized gain on investments Net change in unrealized appreciation/depreciation on investments Net realized and unrealized gain on investments Net Increase in Net Assets from Operations $ See accompanying Notes to Financial Statements. 9 BearlyBullish Fund STATEMENTS OF CHANGES IN NET ASSETS For the Year Ended For the Period June 15, 2011* March 31, 2013 to March 31, 2012 Increase (Decrease) in Net Assets from: Operations: Net investment loss $ ) $ ) Net realized gain (loss) on investments ) Net change in unrealized appreciation/depreciation on investments Net increase in net assets resulting from operations Distributions to Shareholders: From net investment income ) ) Total distributions to shareholders ) ) Capital Transactions: Net proceeds from shares sold Reinvestment of distributions Cost of shares redeemed1 ) ) Net increase in net assets from capital transactions Total increase in net assets Net Assets: Beginning of period - End of period $ $ Accumulated net investment income (loss) $ ) $ Capital Share Transactions: Shares sold Shares reinvested Shares redeemed ) ) Net increase from capital share transactions 1 Net of redemption fee proceeds of $478 and $2,362 respectively. See accompanying Notes to Financial Statements. 10 BearlyBullish Fund FINANCIAL HIGHLIGHTS Investor Class Per share operating performance. For a capital share outstanding throughout each period. For the Period For the Year Ended June 15, 2011* March 31, 2013 to March 31, 2012 Net asset value, beginning of period $ $ Income from Investment Operations: Net investment loss1 ) - 2 Net realized and unrealized gain on investments Total from investment operations Less Distributions: From net investment income ) - 2 Total distributions ) - Redemption fee proceeds - 2 - 2 Net asset value, end of period $ $ Total return % % 3 Ratios and Supplemental Data: Net assets, end of period (in thousands) $ $ Ratio of expenses to average net assets: Before fees waived and expenses absorbed % % 4 After fees waived and expenses absorbed5 % % 4 Ratio of net investment income (loss) to average net assets: Before fees waived and expenses absorbed -1.35
